Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 6, 2019

                                       No. 04-18-00481-CR

                                   Dorothy A. HOLLOWAY,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR0541
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER
         Appellant’s appointed attorney filed an Anders brief in this appeal on December 27,
2018, and a deadline was set for the filing of appellant’s pro se brief. On February 20, 2019,
appellant filed a motion to substitute counsel, stating she had retained counsel to represent her on
appeal. By order dated February 25, 2019, this court granted the motion; however, our order did
not refer to the effect of our ruling on the Anders brief previously filed by appointed counsel.
Because appellant has retained counsel to represent her on appeal, the previously filed Anders
brief is STRICKEN.

       On February 28, 2019, appellant filed a motion for extension of time to file her brief,
requesting an extension from the prior deadline of March 13, 2019 to April 15, 2019. The
motion is GRANTED. Appellant’s brief must be filed no later than April 15, 2019.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2019.
___________________________________
KEITH E. HOTTLE,
Clerk of Court